
	
		I
		111th CONGRESS
		1st Session
		H. R. 2719
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  ceiling fans.
	
	
		1.Certain ceiling fans
			(a)In
			 generalHeading 9902.84.14 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 12/31/2009 and inserting 12/31/2012.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
